DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28 and 31-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,323,680 (S/N: 16/452,978). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to aerial vehicle systems and methods for determining optical discrepancy, masking the determined different regions, and ignoring/disregarding the identified regions while navigating. See below for more details.
Instant Application (S/N: 17/733,085)
U.S. Patent No. 11,323,680 (S/N: 16/452,978)
Claim 28
Claim 1
Claim 31
Claims 12, 20, 24, 25
Claim 32
Claim 2
Claim 33
Claim 4
Claim 34
Claim 5
Claim 35
Claims 1, 6
Claim 36
Claim 9
Claim 37
Claim 10
Claim 38
Claim 11
Claim 39
Claim 12
Claim 40
Claim 13
Claim 41
Claim 14
Claim 42
Claim 15
Claim 43
Claim 16
Claim 44
Claim 17
Claim 45
Claim 6
Claim 46
Claim 7
Claim 47
Claim 8


Claims 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,323,680 (S/N: 16/452,978), in view of U.S. 2018/0129882 (Seeber et al.).
Regarding claim 29, the ‘680 patent teaches the aerial vehicle of claim 28, but does not appear to explicitly teach a wireless transmitter configured to generate a wireless communication link for communicating with a remote communication device.
Pertaining to the same field of endeavor, Seeber teaches a wireless transmitter configured to generate a wireless communication link for communicating with a remote communication device (Seeber ¶0067: “the Wi-Fi sensor may operate similarly to the Intel Corporation Dual Band Wireless-AC 3160 Wi-Fi card. In various embodiments, the Wi-Fi sensor is configured to detect wireless signals and more particularly Wi-Fi signals transmitting information such as Service Set Identifiers (SSID), Media Access Control (MAC) addresses, Received Signal Strength Indicators (RSSI), and other information regarding potential UAVs”; Seeber ¶0090: “UAVs may be connected over Wi-Fi to a wireless local area network (WLAN). In one embodiment, including a Wi-Fi sensor 506 on the device 112 may allow for any UAV being controlled and/or being accessed over Wi-Fi to be detected”).
The ‘680 patent and Seeber are considered to be analogous art because they are directed to UAVs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for detecting optical discrepancies (as taught by the ‘680 patent) to use a wireless communication link (as taught by Seeber) because the combination allows the instructions and messages to be received while the UAV is navigating away from the origin location (Seeber Fig. 1).

Regarding claim 30, the ‘680 patent, in view of Seeber teaches the aerial vehicle of claim 29, wherein the processing system is further configured to: 
trigger a notification identifying the optical discrepancy; and direct the wireless transmitter to transmit, via the wireless communication link, the notification to the remove communication device (Seeber ¶0067 & ¶0090 discussed above; Seeber ¶0082: “the two modules below the aggregation module 404 are labeled as “actions” 408 and “notifications” 410 … the processes operating within the actions module 408 may determine that the UAV is an unrecognized UAV and a system moderator should be alerted. Continuing with the example, the processes operating within the actions module 408 may forward the information regarding the identified UAV to the notifications module 410 which may then send an alert regarding the UAV to a user 118 of a user device”).

Allowable Subject Matter
Claim 28-47 would be allowable if rewritten to overcome the Double Patenting rejections or by filing a Terminal Disclaimer.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record teaches that it was known at the time the application was filed to use an autonomous aerial vehicle system that detects optical discrepancies, masking a region, and automatically controlling/navigating the UAV based on the detected optical characteristics.
However, the prior art, alone or in combination, does not appear to teach or suggest causing the aerial vehicle to ignore the region in the field of view of the image capture device associated with the optical discrepancy while generating control commands that cause the propulsion system to autonomously maneuver the aerial vehicle through the physical environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667